Exhibit 10.2 EARLY RETIREMENT AGREEMENT AND GENERAL RELEASE This Early Retirement Agreement and General Release (“Agreement”) is made by and between NewStar Financial, Inc., on behalf of itself and all of its predecessors, successors and affiliated entities (collectively, “NewStar” or the “Company”), and John J. Frishkopf, on behalf of himself, hisexecutors, heirs, administrators, agents, attorneys, administrators, beneficiaries and assigns (collectively, “Frishkopf”).In consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, NewStar and Frishkopf agree as follows: 1. Early Retirement.Frishkopf shall retire early from NewStar effective as of September 30, 2016 (the “Retirement Date”). Except as expressly modified by this Agreement, the Employment Agreement between NewStar and Frishkopf dated October 9, 2015 (“Employment Agreement”), a copy of which is attached as Exhibit A, shall continue to govern the terms and conditions of Frishkopf’s employment with NewStar until and after Frishkopf’s Retirement Date pursuant to its terms. 2. Separation Benefits.Provided that Frishkopf remains an employee of NewStarin Good Standing as defined below through the Retirement Date, and provided further that Frishkopf executes this Agreement prior to August 3, 2016 (and does not, and may no longer, revoke this Agreement), the parties agree that Frishkopf’s separation from the Company is mutually agreed and that Frishkopf shall be eligible for the following payments and benefits: (a) Payment of the Pro-Rated Bonus for 2016 in the amount of $487,500; (b) Payment of one year of base salary at his current salary of $350,000; (c) Payment of severance in the amount of $650,000; (d) One year of NewStar paid family health and dental care premiums and the associated health reimbursement account coverage covered under COBRA assuming timely acceptance of COBRA; (e) Continued vesting of all outstanding restricted stock and cash units until fully vested. The cash payment from (a) to (c) totaling $1,487,500 will be paid in installments of (1) $743,750 paid 6 months and one day following his “separation of service” within the meaning of Section 409A as Frishkopf is a “specified employee” under Section 409A of the Internal Revenue Code of 1986, as amended, and therefor payments shall begin after the waiting period; and (2) $61,979 semi-monthly for 6 months following the 6 month and one day waiting period.Payments will be made by direct deposit unless instructed otherwise. Good Standing for purposes on this Agreement means that Frishkopf carries out his responsibilities, complies with all Company policies and procedures, is available whenever reasonably requested by the CEO, CFO, or the Board of Directors, and provides all assistance reasonably requested to transition his responsibilities prior to his Retirement Date. Frishkopf may work part-time and outside of the office during this time so long as his job duties are performed by himself or transitioned to a successor. 1. General Release.Except with respect to any rights, obligations or duties arising out of this Agreement, and in consideration of the payments and benefits set forth in this Agreement, Frishkopf hereby releases and discharges NewStar and anyone acting by, through or on behalf of NewStar, including but not limited NewStar’s directors, officers, employees, representatives and agents (collectively, the “Releasees”), to the fullest extent permitted by law, of and from any and all complaints, charges, lawsuits or claims for relief of any kind by Frishkopf that Frishkopf now has, ever had or ever may have against the Releasees, or any of them, whether known or unknown, arising out of any matter or thing that has happened before the signing of this Agreement, including but not limited to (i) claims for tort or contract; (ii) claims arising out of, based on, or connected with Frishkopf’s employment, including terms and conditions of employment, by NewStar and the cessation of that employment; and (iii) claims arising under any federal, state or local labor, employment or discrimination laws, including but not limited to the following (all as amended): Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967 (“ADEA”), the Americans with Disabilities Act (“ADA”), the Equal Pay Act of 1963, the Genetic Information Non-Discrimination Act, the Family and Medical Leave Act, the Massachusetts Fair Employment Practices Act (G.L. c. 151B), the Massachusetts Civil Rights Act, the Massachusetts Equal Rights Act, the Massachusetts Wage Act, and any other local, state or federal law, policy, order, regulation or guideline affecting or relating to claims or rights of employees.The release contained herein is a GENERAL RELEASE, including of statutory claims.Nothing in this Agreement shall be construed to preclude Frishkopf from participating or cooperating in any investigation or proceeding conducted by the Equal Employment Opportunity Commission, or any other local, state or federal administrative agency, including with respect to a challenge to this General Release.However, in the event that a charge or complaint is filed against the Releasees, or any of them, with any administrative agency or in the event of an authorized investigation, charge or lawsuit filed against the Releasees by any administrative agency, Frishkopf expressly waives and shall not accept any award or damages therefrom. Notwithstanding the above, Frishkopf is not releasing his rights to vested benefits, rights to indemnification and defense under his Employment Agreement and/or any D&O policy of NewStar, nor is he releasing any rights he has under the equity agreements he has executed. - 2 - 2. Continuation of Prior Covenants.Frishkopf acknowledges and agrees that, following the Retirement Date, he will remain bound by the terms of the Employment Agreement to the extent that such terms survive the cessation of Frishkopf’s employment under the Employment Agreement, including the covenants contained in Sections 8 (Confidentiality) and 9 (Restrictive Covenants) and all related enforcement provisions. However, notwithstanding the language herein, Frishkopf’s non-solicit obligation in the Employment Agreement and his Lock-Up Agreements as defined below is herein reduced from two years to one year following his Retirement Date. During the Restricted Period and for a period of ninety (90) days thereafter, Frishkopf’s obligations under Lock-Up Agreements by and between NewStar and Frishkopf dated December 13, 2006 and March 18, 2009 respectively (together, the “Lock-Up Agreements,” copies of which are attached as Exhibits B and C) remain in effect, except as stated in paragraph 4 herein. Specifically, in accordance with the Lock-Up Agreement dated December 13, 2006, during the Restricted Period and for a period of ninety (90) days thereafter, Frishkopf shall hold and not transfer 31,286 shares, which represents twenty-five percent (25%) of Vested Incentive Securities subject to lock-up under the Lock-Up Agreement (the “Restricted Securities”). In accordance with the Lock-Up Agreement dated March 18, 2009, during the Restricted Period and for a period of 90 days thereafter, Frishkopf shall not transfer more than fifty percent (50%) of the proceeds from the exercise of any options granted on March 18, 2009 priced at $2.76 (the “Restricted Proceeds”), totaling 38,965 shares. The foregoing results in an aggregate of 70,251 NewStar shares being restricted from transfer under the Lock-Up Agreements. As used herein, the term “Restricted Period” shall have the meaning given to such term in the Lock-Up Agreements.
